This is a suit by a beneficiary for $120 on a policy of life insurance issued by the defendant, Universal Life Insurance Company.
Upon the trial of the case it appeared that the insured died as a result of one or more of the diseases mentioned in a policy provision limiting recovery to one-half the face value of the policy. Judgment was rendered in plaintiff's favor for $60. Subsequently, a motion for a new trial was filed wherein the judgment was complained of only in the respect that it failed to place costs upon plaintiff; such disposition of costs being claimed as proper because of an alleged tender made by defendant, concerning which, it was alleged, there was ample proof. The new trial was granted and the judgment amended as prayed for. Plaintiff has appealed.
We are of opinion that there was no proof of tender before suit was filed on the policy and that, consequently, the costs should be borne by defendant. We find no other error in the judgment appealed from.
For the reasons assigned the judgment appealed from is amended so as to impose costs upon the defendant and, as thus amended, it is affirmed.
Amended and affirmed.